Citation Nr: 1137475	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-11 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2010, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes a February 2011 rating decision in which the RO determined that the Veteran was not competent to handle disbursement of funds.  The claims file additionally contains a Form 21-592, Request for Appointment of a Fiduciary, Custodian or Guardian which names the Veteran's daughter in the form.  Significantly, there is no evidence that the appellant's daughter has been named a fiduciary.  Indeed, a Certificate of Legal Capacity to Receive and Disburse Benefits which appears to name a company as the Veteran's legal custodian.

Initially, the Board is cognizant of the fact that the VCAA is inapplicable to competency cases, as applicants are not seeking benefits, but a decision regarding how benefits will be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  However, the Board notes that, in essence, a fiduciary is assigned when it is found that the Veteran is not capable of acting in his or her own best financial interest.  See generally 38 C.F.R. §§ 13.55, 13.58 (2011).  

Until very recently, the Veteran was deemed competent to handle his own funds and, at that time VA owed the Veteran a duty to assist to include providing him with notice regarding what information would help substantiate his claim.  

Here, the Veteran is now shown to be incompetent to handle the disbursement of funds.  The Board finds, that VA's duty to assist the Veteran in substantiating his claims for additional compensation should be met by providing the Veteran's fiduciary with such information.  As the Veteran was found incompetent in the midst of his appeal, the Board finds that the Veteran's fiduciary must be informed of the proceedings described and allowed to submit further evidence in support of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran's fiduciary explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the evidence needed to substantiate the claims, and provide notice of the type of evidence VA will seek to obtain, and the type of evidence that he is expected to furnish.  

2.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran's fiduciary of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran's fiduciary must then be given an opportunity to respond.

3.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted the representative and the Veteran's fiduciary must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant, his representative, and his fiduciary have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


